          Case 1:20-cv-03293-AJN Document 15 Filed 09/03/20 Page 1 of 1



                                                                                                9/3/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




   Hemkumarie Hall,

                         Plaintiff,                                   20-CV-3293 (AJN)

                  –v–                                                       ORDER

  Harvic International, LTD, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       Due to the parties’ agreement on a discovery schedule, see Dkt. Nos. 13, 14, the Court

finds that an initial pretrial conference is unnecessary at this time. The initial pretrial conference

currently scheduled for September 4, 2020 is therefore adjourned sine die. The Court will enter

the parties’ proposed case management plan and refer the parties for mediation to the Southern

District Mediation Program by separate Orders.

       SO ORDERED.


 Dated: September 3, 2020
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
